126 N.J. 278 (1991)
597 A.2d 83
SAMUEL J. CALABRO, PETITIONER,
v.
CAMPBELL SOUP CO. (AS INSURED BY NEW JERSEY MANUFACTURERS INSURANCE CO.), RESPONDENT-APPELLANT,
v.
CAMPBELL SOUP CO. (AS INSURED BY LIBERTY MUTUAL INSURANCE COMPANY), RESPONDENT-RESPONDENT. LEON S. BIALKOWSKI, PETITIONER,
v.
CAMPBELL SOUP CO., (AS INSURED BY NEW JERSEY MANUFACTURERS INSURANCE CO.), RESPONDENT-APPELLANT,
v.
CAMPBELL SOUP CO. (AS INSURED BY LIBERTY MUTUAL INSURANCE COMPANY), RESPONDENT-RESPONDENT. JAMES MALANDRO, PETITIONER,
v.
CAMPBELL SOUP CO., (AS INSURED BY NEW JERSEY MANUFACTURERS INSURANCE CO.), RESPONDENT-APPELLANT,
v.
CAMPBELL SOUP CO. (AS INSURED BY LIBERTY MUTUAL INSURANCE COMPANY), RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 10, 1991.
Decided October 9, 1991.
Francis T. Guiliano argued the cause for appellant.
William T. Freeman argued the cause for respondent (Freeman, Barton & Huber, attorneys).
Seth K. Shaine submitted a letter in lieu of brief on behalf of petitioners (Molotsky, Rabkin & Schwartz, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 244 N.J. Super. 149, 581 A.2d 1318 (1990).
*279 For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
For reversal  None.